 


110 HR 6610 IH: To amend the Federal Rules of Evidence to address the waiver of the attorney-client privilege and the work product doctrine.
U.S. House of Representatives
2008-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 2d Session 
H. R. 6610 
IN THE HOUSE OF REPRESENTATIVES 
 
July 24, 2008 
Ms. Jackson-Lee of Texas introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To amend the Federal Rules of Evidence to address the waiver of the attorney-client privilege and the work product doctrine. 
 
 
1.Attorney-Client privilege and work product; limitations on waiver 
(a)In GeneralArticle V of the Federal Rules of Evidence is amended by adding at the end the following: 
 
Rule 502. Attorney-Client Privilege and Work Product; Limitations on WaiverThe following provisions apply, in the circumstances set out, to disclosure of a communication or information covered by the attorney-client privilege or work-product protection. 
(a)Disclosure Made in a Federal Proceeding or to a Federal Office or Agency; Scope of a WaiverWhen the disclosure is made in a Federal proceeding or to a Federal office or agency and waives the attorney-client privilege or work-product protection, the waiver extends to an undisclosed communication or information in a Federal or State proceeding only if: 
(1)the waiver is intentional; 
(2)the disclosed and undisclosed communications or information concern the same subject matter; and 
(3)they ought in fairness to be considered together. 
(b)Inadvertent DisclosureWhen made in a Federal proceeding or to a Federal office or agency, the disclosure does not operate as a waiver in a Federal or State proceeding if: 
(1)the disclosure is inadvertent; 
(2)the holder of the privilege or protection took reasonable steps to prevent disclosure; and 
(3)the holder promptly took reasonable steps to rectify the error, including (if applicable) following Federal Rule of Civil Procedure 26(b)(5)(B). 
(c)Disclosure Made in a State ProceedingWhen the disclosure is made in a State proceeding and is not the subject of a State-court order concerning waiver, the disclosure does not operate as a waiver in a Federal proceeding if the disclosure: 
(1)would not be a waiver under this rule if it had been made in a Federal proceeding; or 
(2)is not a waiver under the law of the State where the disclosure occurred. 
(d)Controlling Effect of a Court OrderA Federal court may order that the privilege or protection is not waived by disclosure connected with the litigation pending before the court—in which event the disclosure is also not a waiver in any other Federal or State proceeding. 
(e)Controlling Effect of a Party AgreementAn agreement on the effect of disclosure in a Federal proceeding is binding only on the parties to the agreement, unless it is incorporated into a court order. 
(f)Controlling Effect of This RuleNotwithstanding Rules 101 and 1101, this rule applies to State proceedings and to Federal court-annexed and Federal court-mandated arbitration proceedings, in the circumstances set out in the rule. And notwithstanding Rule 501, this rule applies even if State law provides the rule of decision. 
(g)DefinitionsIn this rule: 
(1)attorney-client privilege means the protection that applicable law provides for confidential attorney-client communications; and 
(2)work-product protection means the protection that applicable law provides for tangible material (or its intangible equivalent) prepared in anticipation of litigation or for trial.. 
(b)Technical and Conforming ChangesThe table of contents for the Federal Rules of Evidence is amended by inserting after the item relating to rule 501 the following: 
 
 
502. Attorney-client privilege and work-product doctrine; limitations on waiver.. 
(c)Effective dateThe amendments made by this Act shall apply in all proceedings commenced after the date of enactment of this Act and, insofar as is just and practicable, in all proceedings pending on such date of enactment. 
 
